MEMORANDUM ***
Kevin Lappi (Lappi) failed to present any evidence that his discharge from Examination Management Services Inc. occurred under circumstances giving rise to an inference of age discrimination. See Rose v. Wells Fargo & Co., 902 F.2d 1417, 1422 (9th Cir.1990). Additionally, the age difference between Lappi and the employee who assumed some of his duties several months after he was terminated, is not significant enough to show an inference of age discrimination. See Guz v. Bechtel Nat. Inc., 24 Cal.4th 317, 100 Cal.Rptr.2d 352, 8 P.3d 1089, 1122-23 (2000).
AFFIRM.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.